Citation Nr: 0947042	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  04-28 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for colon cancer due to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 
1946. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional 
Office (RO).

In May 2008, the Board remanded this issue for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges that he served on the Manhattan Project 
in Oak Ridge, Tennessee from 1943 to 1946.  The available 
evidence shows that the appellant worked at the Y-12 plant in 
Oak Ridge, and that his unit was in Oak Ridge from at least 
1944 to 1946.  The Y-12 plant was an electromagnetic 
separation plant.  Unfortunately, the Veteran's service 
personnel records are unavailable.  Still, in light of the 
nature of his service, his unit's history, and how he and 
others were recruited, see generally 
http://www.mphpa.org/classic/SED/OR/SED-OR-History.htm, the 
Board will assume that the Veteran served in Oak Ridge, 
Tennessee on the grounds of the Y-12 plant from March 1943 to 
February 1946.  http://www.mphpa.org/classic/SED/OR/YB-
1945/Pages-1/ORP-SEDYB-067.htm 

The provisions of 38 C.F.R. § 3.309(d) (2009) state that 
presumptive service connection is warranted for a radiation-
exposed veteran who has cancer of the colon.  38 C.F.R. 
§ 3.309(d) defines a radiation-exposed veteran as one who 
participated in a radiation-risk activity during service.  
That regulation further provides that prescribed radiation 
risk activities includes presence during a total of at least 
250 days before February 1, 1992, on the grounds of the area 
identified as K-25 at Oak Ridge, Tennessee.  K-25 was the Oak 
Ridge gaseous diffusion plant.  The Veteran has not alleged 
that he was present for at least 250 days during his active 
service on the grounds of the area identified as K-25 at Oak 
Ridge, and there is no evidence showing that he had such 
service.  Hence, based on the evidence of record, the Board 
finds that the Veteran was not present for at least 250 days 
during his active service on the grounds of the area 
identified as K-25 at Oak Ridge.  Therefore, based on the 
evidence of now of record, consideration of the regulation 
pertaining to presumptive service connection for colon cancer 
is not in order.  Of course, if the Veteran has evidence that 
he worked at K-25 for 250 days during his tour of active duty 
service, he should submit that evidence at once to VA.

The radiation dose estimate from the VA Under Secretary for 
Health was predicated on the Veteran only serving at Oak 
Ridge from October 1944 to May 1945.  In light of the Board's 
finding that the Veteran served at Oak Ridge from March 1943 
to February 1946, another radiation dose estimate based on a 
longer period of service at Oak Ridge is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran's claims file must be 
forwarded to the Under Secretary for 
Health for the preparation of a radiation 
dose estimate based on the Veteran serving 
in Oak Ridge, Tennessee on the grounds of 
the Y-12 plant from March 1943 to February 
1946.

2.  The case should be referred to the 
Under Secretary for Benefits as provided 
by 38 C.F.R. § 3.311(b)(1).

3.  After the development requested is 
completed, the RO should review the 
reports to ensure that they are in 
complete compliance with the directives of 
this REMAND.  If any report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for colon cancer due to 
ionizing radiation.  If the benefit is not 
granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

